EXHIBIT 7.13 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Class A Common Stock of Clearwire Corporation, dated as of June21, 2013 is, and any amendments thereto (including amendments on Schedule 13G) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. MOUNT KELLETT CAPITAL MANAGEMENT LP By: Mount Kellett Capital Management GP LLC, its general partner By: /s/Jonathan Fiorello Jonathan Fiorello, Chief Operating Officer HIGHSIDE CAPITAL MANAGEMENT, L.P. By: Highside Management, LLC, its general partner By: /s/H. Lee S. Hobson H. Lee S. Hobson, Managing Member HIGHSIDE MANAGEMENT, LLC By: /s/H. Lee S. Hobson H. Lee S. Hobson, Managing Member H. LEE S. HOBSON /s/H. Lee S. Hobson GLENVIEW CAPITAL MANAGEMENT, LLC By: /s/Mark J. Horowitz Mark J. Horowitz, Chief Operating Officer and General Counsel LAWRENCE M. ROBBINS By: /s/Mark J. Horowitz Mark J. Horowitz, attorney-in-fact for Lawrence M. Robbins CHESAPEAKE PARTNERS MANAGEMENT CO., INC. By: /s/Mark D. Lerner Mark D. Lerner, Vice President C P MANAGEMENT, L.L.C. By: Chesapeake Partners Management Co., Inc., its sole member and owner By: /s/Mark D. Lerner Mark D. Lerner, Vice President MARK D. LERNER /s/Mark D. Lerner TRACI LERNER /s/Traci Lerner June 21, 2013
